Citation Nr: 9918108	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-38 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints with the exception of the lumbar spine.  

2.  Entitlement to a rating in excess of 40 percent for low 
back sprain with degenerative changes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 1993 the RO denied the claims of entitlement to service 
connection for stroke and headaches.  The RO declined to 
reopen the claim of entitlement to service connection for 
arthritis of multiple joints with the exception of the lumbar 
spine.  Finally, the RO denied the claim of entitlement to a 
rating in excess of 40 percent for low back sprain with 
degenerative changes.  The veteran perfected appeals for all 
these decisions.  By decision dated in April 1997, the Board 
denied the claim of entitlement to service connection for 
residuals of a stroke and granted service connection for 
headaches.  At the same time, the Board determined that the 
issue of entitlement to service connection for arthritis of 
multiple joints had to be adjudicated on a de novo basis.  

The issues on appeal were originally before the Board in 
April 1997 at which time they were remanded in order to 
obtain VA examination.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
arthritis of multiple joints with the exception of the lumbar 
spine is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.  

2.  The service-connected low back sprain with degenerative 
changes is manifested by pain, limitation of motion and a 
pelvis tilt which equates to no more than severe impairment.  

3.  The service-connected low back sprain with degenerative 
changes has not rendered the veteran's disability picture 
unusual or exceptional in nature, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of regular schedular standards.


CONCLUSIONS OF LAW

1.  The claim for service connection for arthritis of 
multiple joints with the exception of the lumbar spine is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 40 percent 
for low back sprain with degenerative changes, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§  
3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
arthritis of multiple joints with the 
exception of the lumbar spine.  

Factual Background

Review of the service medical records shows that there were 
no complaints of, diagnosis of or treatment for arthritis 
during the veteran's active duty.  Arthritis was not 
diagnosed at the time of the separation examination which was 
conducted in October 1976.  

On the Report of Medical History portion of the exit 
examination, the veteran denied experiencing swollen or 
painful joints.  He also denied having arthritis.  

Arthritis was not included as a diagnosis on a report of VA 
examination conducted in February 1977.  

Degenerative changes of the lumbar spine but no other joints 
was noted on the reports of VA examinations conducted in May 
1983, April 1985, January 1987, July 1987, and August 1988.  

VA outpatient treatment records have been associated with the 
claims file.  On a clinical record dated in March 1983 it was 
noted that the veteran's past medical history was significant 
for degenerative joint disease involving the fingers.  
Degenerative joint disease was included as a diagnosis.  X-
rays of the cervical spine conducted in April 1989 revealed 
minimal arthritic changes.  An August 1989 X-ray revealed 
mild degenerative changes of the thoracic spine.  X-rays 
conducted in April 1990 revealed mild degenerative arthritis 
disease involving both knees and mild degenerative changes 
involving the first metatarsophalangeal joints bilaterally.  
A separate clinical record dated in April 1990 included 
diagnoses of degenerative joint disease of the thumbs and 
neck.  It was doubted that a systemic illness was present.  
In March 1992, degenerative joint disease of the knees, neck, 
carpal metal carpal joints and joint of thumb was noted.  

Criteria

The threshold question that must be resolved with regard to 
this claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for well grounded claims, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claims not well grounded.  

The Board finds the claim of entitlement to service 
connection for arthritis of multiple joints with the 
exception of the lumbar spine to be not well-grounded.  
Arthritis was not shown to be present during active duty by 
the service medical records associated with the claims file.  
The separation examination was silent as to the claimed 
disorder.  On the Report of Medical History portion of the 
separation examination, the veteran denied that he had ever 
had arthritis.  

There is no evidence of record of the presence of arthritis 
of multiple joints to a compensable degree within one year of 
discharge.  The first time arthritis of joints other than the 
lumbar spine was noted on the medical records associated with 
the claims file was on a March 1983 VA clinical record which 
noted that the veteran had arthritis of multiple fingers.  
This was more than six years after the veteran's discharge 
from active duty.  Arthritis of the cervical spine was first 
noted in April 1989.  Arthritis of the thoracic spine was 
reported in August 1989.  

Arthritis of both knees and thumbs was found to be present in 
April 1990.  None of the clinical records which included 
findings of arthritis of joints other than the lumbar spine 
indicated that the disease was incurred during active duty or 
was present to a compensable degree within one year of 
discharge of active duty.  

The currently diagnosed arthritis of multiple joints with the 
exception of the lumbar spine has not been linked by 
competent evidence to the veteran's period of active duty.  

As there is no competent evidence of record linking arthritis 
of multiple joints with the exception of the lumbar spine to 
active duty, the claim of entitlement to service connection 
for the disorder must be denied as not well-grounded.  

The only evidence of record demonstrating that the veteran 
currently has arthritis of multiple joints with the exception 
of the lumbar spine as a result of active duty is the 
veteran's own allegations.  The veteran, however, is a lay 
person.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The veteran's assertion that he has the claimed disorder 
which was incurred during active duty or within one year of 
discharge is clearly beyond his competence to make.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

As the veteran's claim for service connection for arthritis 
of multiple joints with the exception of the lumbar spine is 
not well grounded, the doctrine of reasonable doubt is not 
applicable to his case.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F. 3d. 1464 
(Fed. Cir. 1997).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court")" has held that if the 
appellant fails to submit a well grounded claim, VA is under 
no duty to assist in any further development of the claim.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
38 C.F.R. § 3.159(a) (1998).

The appellant's representative contends that VA has expanded 
its duty to assist the appellant in developing evidence to 
include the situation in which the appellant has not 
submitted a well grounded claim.  Veterans Benefits 
Administration Manual M21-1, Part III, Chapter I, 1.03(a), 
and Part VI, Chapter 2, 2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 Manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, in the absence of a well 
grounded claim for service connection for arthritis of 
multiple joints with the exception of the lumbar spine, VA 
has no duty to assist the appellant in developing his case.


II.  Entitlement to a rating in excess of 
40 percent for low back strain with 
degenerative changes.

Factual Background

Review of the service medical records shows that beginning in 
May 1955, the veteran was treated for low back pain.  Muscle 
spasm was noted in 1972.  Recurrent low back pain treated 
with heat and muscle relaxants was noted on the report of the 
October 1976 separation examination.  

The report of a February 1977 VA examination included a 
diagnosis of residuals of a low back sprain.  

Service connection was granted for low back sprain in March 
1977.  The disability was evaluated as 10 percent disabling.  

VA outpatient treatment records have been associated with the 
claims files.  The records show that beginning in October 
1982, the veteran complained of and received intermittent 
treatment for low back pain.  Degenerative joint disease and 
spinal stenosis were reported.  A November 1986 clinical 
record showed that the veteran was scheduled to receive a 
lumbar nerve block to try and control the pain of herniated 
L4-5 and L5-S1 discs.  Herniated nucleus pulposus L4-5 was 
included as a diagnosis on a December 1986 clinical record.  

In April 1989, it was noted that the veteran received 
considerable relief from low back pain using a transcutaneous 
electrical nerve stimulation (TENS) device.  In June 1989, 
herniated lumbar disc with irritative radiculopathy was 
reported.  Severe disc disease was the impression included in 
a July 1992 treatment record.  On an August 1994 clinical 
record, spinal stenosis was reported which was possibly the 
cause of the veteran's low back pain and neck pain.  The most 
recent outpatient treatment records associated with the 
claims file are records dated in October 1997.  

It was noted that the veteran continued to have low back pain 
which caused him to stop walking approximately three times 
per mile.  Physical examination revealed that straight leg 
raising was negative.  Deep tendon reflexes were 2+ and 
strength was excellent.  Foot pulses were 1+.  The impression 
was stable spinal stenosis.  

The report of a May 1983 VA examination included a diagnosis 
of residuals of an injury to the lower back with degenerative 
changes.  X-rays of the lumbar spine conducted at that time 
revealed dextroscoliosis with degenerative changes as well as 
narrowing disc spaces at multiple levels.  

By rating decision dated in June 1983, the RO granted an 
increased rating from 10 percent to 20 percent and the 
description of the service-connected disability was amended 
to low back sprain with degenerative changes.  

The report of an April 1985 VA examination included a 
diagnosis of low back strain with degenerative changes.  

A VA examination was conducted in January 1987.  The 
diagnosis was degenerative joint disease of the lumbosacral 
spine with severe restriction of movements and severe pain, 
tenderness and muscle spasm, revealing a slow, stiff, rigid 
gait and severe pain in the lower back.  

In July 1988, the RO increased the disability evaluation 
assigned for the low back sprain with degenerative changes 
from 20 percent to 40 percent.  

An August 1988 VA examination resulted in a diagnosis of 
degenerative joint disease of the lumbosacral spine with 
moderate restriction of movements of the lumbosacral spine 
and associated severe pain, especially over the left 
paralumbar area more than the right and associated with 2+ 
muscle spasm and tenderness.  The pain was increased in cold 
weather and with walking, running and standing.  Sensory 
examination was normal.  

The transcript of a September 1993 RO hearing has been 
associated with the claims file.  The veteran testified that 
after walking his right foot and hips would go numb.  He was 
receiving ongoing treatment at VA facilities for back pain.  

The report of a December 1993 VA examination has been 
associated with the claims file.  The veteran complained of 
chronic low back pain.  He denied any sciatic component to 
the pain.  Walking long distances resulted in the feet and 
lower legs becoming numb, which was relieved with rest.  
Physical examination revealed that a sensory examination was 
normal in all four extremities.  Tenderness to percussion was 
present.  No frank sciatica, muscle weakness or wasting was 
noted.  The pertinent diagnosis was degenerative joint 
disease with chronic low back pain and possibly newer onset 
degenerative disease causing cervical pain with radiation to 
the head.  

A VA orthopedic examination was conducted in December 1997.  
The veteran was working 40 hours per week as a security 
guard.  He had not worked in the prior month due to triple 
bypass surgery.  He had received several epidural blocks to 
treat spinal stenosis in the lumbar spine.  The veteran 
reported that he could walk 3-4 blocks after which he would 
have to stop because of pain in both hips, greater on the 
right side, which radiated into both legs.  After a few 
moments of rest, he was able to go another distance of less 
than 3-4 blocks before the numbness returned.  If he 
continued to push himself, eventually the whole right leg 
would become numb until he could sit down.  Review of the 
claims file showed that as far back as 1993 the veteran was 
described as having marked dextrorotoscoliosis of the lumbar 
spine with spondylosis.  Problems with fibromyalgia and 
spinal stenosis were also noted.  

Physical examination revealed that the veteran walked 
gingerly and slowly but without any antalgic gait.  He 
complained of back pain upon disrobing.  The right side of 
the pelvis was slightly lower than the left.  Active 
lumbosacral motion was determined to be 45 degrees of 
flexion, 15 degrees of right and left lateral bending, 60 
degrees of bilateral rotation and 20 degrees of extension 
with pain.  X-rays revealed advanced osteoarthritis and 
moderate lumbar scoliosis.  



In summary, the examiner noted that the veteran had multiple 
arthralgias and osteoarthritis of the lumbosacral spine.  The 
aches and pains the veteran experienced prevented prolonged 
ambulation and climbing of stairs.  The aches were separately 
involved and one did not impact on the other.  The examiner 
also opined that the veteran probably had an element of 
spinal stenosis for which he had been treated in the past.  

A CT scan of the lumbar spine revealed moderate degenerative 
arthrosis changes of the lumbar spine with significant lumbar 
stenosis at L3-L4 and L4-L5 level.  

A VA peripheral nerves examination was conducted in January 
1998.  The veteran complained of constant lumbar pain which 
was increased with certain movements.  He also had pain which 
would radiate to his hips.  His toes went numb after walking 
a short distance of approximately one block.  He was 
occasionally awakened at night by back pain.  The veteran had 
been diagnosed with fibromyalgia and had received several 
injections of epidural steroids in the lumbar areas.  He 
denied legs which became weak or numb when standing or 
bending far backward.  

Physical examination revealed straight leg raising was full 
to 90 degrees.  The veteran exhibited obvious discomfort when 
changing positions.  No focal weakness was noted in the lower 
extremities.  Plantar response was plantar.  There was no 
loss of sensation to light touch, pinprick or vibration.  
Lateral bending was determined to be 20 degrees bilaterally 
to the left or right.  Backward extension was 10 degrees and 
forward flexion was 70 degrees.  The veteran could walk on 
his heels and toes.  

It was noted that the veteran's history was one of chronic 
recurrent back pain with radiation to both hips.  The history 
of numbness in the feet on walking was suggestive but not 
diagnostic of lumbar stenosis.  




Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  

Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. § 
4.1.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation,  see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  



To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain which is 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59.



The Court has held that the diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain or 
due to flare-ups with limitation of motion of the lumbar 
spine is proper.  The VA General Counsel in a precedent 
opinion has held that diagnostic code 5293, intervertebral 
disc syndrome, involves loss of range of motion and that 
consideration of 38 C.F.R. §§ 4.40, 4.45 is warranted.  
VAOPGCPREC 36-97.

Degenerative arthritis, established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion that is noncompensable under the 
applicable diagnostic code is assigned a 10 percent 
evaluation under Diagnostic Code 5003.  Id.  In the absence 
of limitation of motion, a 10 or 20 percent evaluation is 
assigned for x-ray evidence of involvement of 2 or more 
joints, depending upon whether there are occasional 
incapacitating exacerbations.  Id.

Diagnostic Code 5285 provides the rating criteria for 
evaluation of residuals of a fracture of a vertebra.  Under 
diagnostic code 5285 a 60 percent evaluation may be assigned 
for residuals of a fracture of the vertebra without cord 
involvement, or where there is abnormal mobility requiring 
neck brace (jury mast).  A 100 percent evaluation may be 
assigned for residuals of a fracture of a vertebra with cord 
involvement,  where the veteran is bedridden, or where the 
veteran requires long leg braces.

Diagnostic Code 5286 provides the rating criteria for 
evaluation of complete bony fixation of the spine.  A 60 
percent evaluation may be assigned for complete bony fixation 
(ankylosis) of the spine at a favorable angle.  



A 100 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at an unfavorable angle 
with marked deformity and involvement of major joints (Marie- 
Strumpell type) or without other joint involvement (Bechtrew 
type).  38 C.F.R. § 4.71; Diagnostic Code 5286.  

Diagnostic Code 5289 provides the rating criteria for 
evaluation of ankylosis of the lumbar spine.  Under 
diagnostic code 5289, a 40 percent evaluation may be assigned 
for favorable ankylosis of the lumbar spine.  A maximum 
schedular evaluation of 50 percent may be assigned for 
unfavorable ankylosis of the lumbar spine. 38 C.F.R. § 4.71a.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  A rating of 40 percent is the maximum rating 
provided under this Code.

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome.  A 60 percent rating requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. Part 4, Code 5293.

Diagnostic Code 5295 provides criteria for rating lumbosacral 
strain.  A 40 percent evaluation requires severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of those manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. Part 4, Code 5295.  It is noted that 40 percent is 
the maximum rating provided under this Code.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for low back 
sprain with degenerative changes is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  In general, an allegation of 
increased disability is sufficient to establish a well 
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The veteran's assertions 
concerning the severity of the low back sprain with 
degenerative changes (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an increased rating is well grounded.  

The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

The veteran's low back sprain with degenerative changes is 
currently evaluated as 40 percent disabling under Diagnostic 
Code 5295.  As set out above, a 40 percent evaluation is the 
maximum evaluation that can be assigned under Diagnostic Code 
5295.  As the veteran is already at the schedular maximum 
under Diagnostic Code 5295, a rating in excess cannot be 
granted under that diagnostic code.  

As the Board noted earlier, the veteran is already in receipt 
of the maximum schedular evaluation of 40 percent for his low 
back disability under diagnostic code 5295.  Accordingly, the 
Board need not explore the propriety of assignment of a 
higher evaluation for functional loss due to pain, weakened 
movement, incoordination, etc., under 38 C.F.R. §§ 4.40, 
4.45, 4.59, as such disablement is already contemplated in 
the current maximum schedular evaluation of 40 percent under 
diagnostic code 5295.

An increased rating is not warranted upon application of the 
criteria promulgated under Diagnostic Code 5285.  There is no 
evidence of record demonstrating that the veteran had a 
fracture of any of his vertebra.  

An increased rating is not warranted upon application of the 
criteria promulgated under Diagnostic Code 5286.  There is no 
evidence of record demonstrating that the veteran currently 
has complete bony fixation of the spine.  

As there is no evidence of record of unfavorable ankylosis of 
the lumbar spine, an increased rating cannot be assigned 
under Diagnostic Code 5289.  

A rating in excess of 40 percent cannot be assigned under 
Diagnostic Code 5292 as a 40 percent evaluation is the 
schedular maximum under that Diagnostic Code.  

A rating in excess of 40 percent is not warranted upon 
application of the rating criteria included in Diagnostic 
Code 5293.  The Board notes that VA outpatient treatment 
records include findings of herniated nucleus pulposus.  
However, herniated nucleus pulposus had not been found on any 
of the VA examinations of record and the veteran is not 
service-connected for herniated nucleus pulposus.  
Intervertebral disc syndrome is not a clinical feature of the 
low back disability.  Additionally, the Board notes that 
intervertebral disc syndrome has not been diagnosed.  



Even considering rating the service-connected low back 
disability under diagnostic code 5293 by analogy, the Board 
finds that there is no additional significant functional loss 
to warrant an increased evaluation based on 38 C.F.R. §§ 
4.40, 4.45, 4.59.  The current 40 percent evaluation 
specifically contemplates limitation of motion, and pain 
associated with weakness and fatigability resulting from 
musculoskeletal impairment.  The veteran currently evidence 
no additional manifestations not contemplated such as 
atrophy, incoordination, swelling, deformity, etc., which 
would warrant by analogy assignment of a 60 percent 
evaluation under diagnostic code 5293.

Rating the low back disability by analogy to intervertebral 
disc syndrome does not result in an increased rating for the 
veteran.  There is no evidence of record that the veteran 
experiences symptomatology equivalent to pronounced 
intervertebral disc syndrome.  The last evidence of record of 
the presence of a muscle spasm in the back was included in a 
December 1989 outpatient treatment record.  There is no 
evidence of record showing that the veteran has absent ankle 
jerk.  Application of 38 C.F.R. § 4.40, 4.45 does not result 
in a rating in excess of 40 percent.  Even when taking into 
account functional loss due to pain, the symptomatology does 
not equate to pronounced intervertebral disc syndrome.  

The Board notes that pyramiding, that is the evaluation of 
the same disability, or the same manifestations of a 
disability, under different diagnostic code, is to be avoided 
when rating a veteran's service-connected disabilities.  
38 C.F.R. § 4.14.  It is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes.  
The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).


In the veteran's case, diagnostic codes 5292, 5295, 5293, 
encompass limitation of motion, etc.. Evaluation of such 
symptomatology under diagnostic codes 5003-5010, 5292, or 
5293 in addition to evaluation under diagnostic code 5295 
would thus clearly constitute pyramiding, compensating the 
veteran for identical manifestations under different 
diagnoses.  Esteban.  There is no competent evidence of 
separate and distinct symptomatology resulting from the 
veteran's low back disability to warrant assignment of 
separate ratings.  38 C.F.R. § 4.14.

The RO determined that the appellant's low back disability 
did not render his disability picture unusual or exceptional 
in nature as to warrant assignment of an extraschedular 
evaluation under the criteria of 38 C.F.R. § 3.321(b)(1).  
The Board agrees with this determination.  The evidentiary 
record shows that the low back disability has not impacted 
the veteran's ability to work 40 hours per week as a security 
guard.  He had recently lost time at work but this was 
attributed to his recent bypass surgery.  His low back 
disability has not required frequent inpatient care.  

Application of the regular schedular criteria has not been 
rendered impractical.  The current 40 percent evaluation 
adequately compensates the veteran for the nature and extent 
of severity of his low back disability.  No basis exists upon 
which to predicate referral of the veteran's case to the 
Director of the VA Compensation and Pension Service for 
consideration of an extraschedular evaluation under the 
criteria of 38 C.F.R. § 3.321(b)(1).

In reaching this determination, the Board has considered the 
history of the veteran's low back disability as well as the 
current clinical manifestations and the effect that this 
disability has on the earning capacity of the veteran.  See 
38 C.F.R. §§ 4.1, 4.2, 4.41.  The nature of the original 
disability has been reviewed, as well as the functional 
impairment which can be attributed to pain and weakness.  See 
generally DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45.  However, 
for the reasons previously stated, the Board finds that the 
veteran's low back disability is not impaired to a degree to 
warrant a higher evaluation than contemplated in the current 
40 percent evaluation with application of all pertinent 
governing criteria.

No question has been presented as to which of two evaluations 
would more properly classify the severity of the service-
connected low back sprain with degenerative changes.  
38 C.F.R. § 4.7.  

Based upon these findings and following a full review of the 
record, the Board finds that the evidence is not so evenly 
balanced as to require application of the benefit of the 
doubt in favor of the veteran.  Gilbert v. Derwinski, 1 Vet. 
App. 49, at 56 (1990).  


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for arthritis of multiple 
joints with the exception of the lumbar spine, the appeal is 
denied.  

Entitlement to an evaluation in excess of 40 percent for a 
low back sprain with degenerative changes, is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

